 ATLANTA BIGBOY, INC.591Atlanta Big Boy,Inc.# 3 andGeneral Teamsters LocalUnion No. 528Case 10-CA-8196November17, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn July 17, 1970, Trial Examiner Jerry B. Stoneissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommendedOrder of the Trial Examiner, andorders that the Respondent, Atlanta Big Boy, Inc.#3, Atlanta, Georgia, its officers,agents, successors,and assigns,shall take theaction setforth in the TrialExaminer's RecommendedOrder.2IThe Respondent's exceptions are in part directed to credibilityfindings made by the Trial Examiner. It is the Board's established policynot to overrule a Trial Examiner's resolutions with respect to credibilityunless the clear preponderance of all the relevant evidence convinces usthat the resolutions were incorrect.Standard Dry Wall Products,Inc., 91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We find insufficient basis fordisturbing the Trial Examiner's credibility findings in this case.2The Notice to Employees in the Appendix is amended by adding thefollowing to the third indented paragraph:WE WILL NOTinterferewith, restrain, or coerce employees in theexercise of their rights of self-organization, by threats of discharge orother reprisals.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: This proceeding underSection 10(b) of the National Labor Relations Act, asamended, was tried pursuant to due notice on May 13,1970, at Atlanta, Georgia.The charge and amended charge were filed on March 31and April 14, 1970, respectively. The complaint in thismatter was issued on April 15, 1970. The issues are simpleand concern whether Respondent (1) violated Section8(a)(1) by interrogation as to union activity and by threat ofdischarge because of union activity, and (2) violatedSection 8(a)(3) by its discharge of Wells because of unionactivity.All parties were afforded full opportunity to participatein the proceeding, and briefs filed by the General Counseland the Respondent have been considered.'Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYER2Atlanta Big Boy Inc. #3, the Respondent, is, and hasbeen at all times material herein, a Georgia corporation,with its principal office and place of business located atAtlanta, Georgia, where it is engaged in food preparationand service.Respondent is a wholly owned subsidiary of Atlanta BigBoy Management, Inc., which operates and supplies severalrestaurants in the Atlanta metropolitan area.The annualgross revenue of Atlanta Big Boy Management, Inc.,exceeds $500,000, and it annually purchases restaurantsupplies that are shipped directly to it from outside theState of Georgia valued in excess of $50,000.Based upon the foregoing, it is concluded and found thattheRespondent is, and has been at all times materialherein,engaged in commerce within the meaning of Section2(6) and (7) of the Act.ITheRespondent,in his brief,requests reconsideration of a trial rulingconcerningthe evidentiaryrejection of an affidavit of J. B.Bach. TheRespondent contends that such affidavit should bereceivedintoevidenceon thebasis of a "necessity exception"to the hearsayrule. TheRespondentcitesanumber ofcases related to"necessity exception"and makesargument thereon.Suffice itto saythat neither the testimonial evidencenor statements of counsel,separately or in composite effect,meet thecriteriaset forth in such cases relating to the "necessity exception."Hamberger,the witness, testified in a general manner to the effect that helast saw Bachon April 7, 1970.that he had tried several times to reachBach,and that helast tried to reach Bach on the eveningof May 12 andthemorningofMay 13, 1970.In answer to a leading question,Hambergertestified to the effect that the effort to contact Bach had been continuoussince April 7, 1970. Hamberger's testimony did not go into detail otherwiseas tothe efforts to locate Bach.As indicated,Ido not find the testimony ofHambergernor the statements of counsel (relating to the reason for notsubpenaingBach or noncompliance with regulations as to relatedproceduralrequests for the presentation of the affidavit)to reveal due anddiligent effort to secure Bach as a witness. Furthermore,the circumstancesdo not revealthat the affidavit of Bach meets the guarantee oftrustworthiness included in the criteria of the"necessityexception"referred to bythe casescited by counsel. Thus,Bach was an agent of theRespondentand gave the affidavit during the investigatory stage of theunfair laborpractice charges. The circumstances are not of such a natureas to minimize the importance of the cross-examination aspects concernedin the normal application of the "hearsayrule."Accordingly,IrejectRespondent's request for a change in my ruling concerning the rejection ofBach's affidavit as evidence.2The facts are basedupon the pleadings and admissions therein.186 NLRB No. 67 592DECISIONS OF NATIONALLABOR RELATIONS BOARD11.THELABOR ORGANIZATION INVOLVED3interview of employeeStewart isrevealed by the followingcredited excerpts of Stewart's testimony.A.Yes. One Sunday night I was working and Mr.Bach and Mr. Early were both there and they called meback into the back dining room and they talked to meand they wanted to know why the waitresses werequitting and why they couldn't-why they had had somany to quit.Q.Do you remember when that was?A. It was the Sunday before Lynn was fired.Q.Sunday before the Monday. Is that what you aresaying?A.Yes, sir.Q.Who was doing the talking, Mr. Bach or Mr.Early?A.Mr. Bach.Q.How did the conversationbegin?What was thesubject?A.He asked me why people were quitting and whythey hadn't been ableto keep waitressesbecause mostof the waitresses were there anyway-Q.Did you answer him?A. I said that it was the supervision.Q. Is that what you said just generally or did youspecifically say that?A.No. I said the supervision, in those words.Q.Now, did he mention or did he not mention thesubject of union and how did he if he did?A.Yes. He did. We talked for a little while aboutwho had quit-MR. HARRISON: I am sorry. I can't hear thewitness.THE WITNESS:We talked about who had beenquitting and he asked me if I knew anything aboutanyone trying to organize a union and I didn't sayanything and he kepton askingme and then he saidwell,we knowsomeone istrying to organize a unionand so youmight as welltell us because we know whoshe is and I still didn't say anything and he said it isLynn Wells, isn't it? Isaid yes.Q.And then what happened after that when LynnWell's name was brought up?testimony to such effect,itisdiscredited.The resolution of Early'scredibilityin such regard is set forth later herein in section B, pertaining tothe issues concerning Bach's interview of employee Stewart. Further,Phillips,Respondent'sdining room supervisor,testified that she knewnothing ofWells' activityon behalf of "International Woman's Day," andthat she and Bach had a discussion about Wells just prior to the dischargeofWells. Undersuch circumstances it clearly is not reasonable to believethatRespondent had knowledge of Wells' activity on behalf of"InternationalWoman's Day" at the time of Wells' discharge on March 2,1970.rThefacts are based upon the credited testimony of Donna Stewart.Therewere two presented as witnesses to the events involved herein.Stewart testifiedin a fullyfrank,forthright,and truthful manner. TheRespondent elicited from Stewart the fact that she had met Wells about 9months beforeMay13,1970.From this the Respondent argues aconjecture of bias on the basis of friendship or kindred aims in the"InternationalWoman'sDay."This conjecture,however,is not supportedby the evidence.Earlytestified in a conclusionary manner that"Unionism"was not involved,that "Woman'sDay"was involved. Despite this, whenasked to relate in substance the conversation between Bach and Stewart,Early madeno mention of either "Unionism" or "Woman'sDay."In sum,Ifound Stewart to be more fully frank,forthright,and truthful than Early.IcreditStewart'sversion of the facts and discredit Early's testimonyinconsistent with the facts found.General Teamsters Local Union No. 528, the Union, is,and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICES4A.The SettingThe Respondent opened a new restaurant in Atlanta,Georgia, on Monday, February 16, 1970. During thepreceding days the Respondent interviewed and hiredemployees and prepared for the opening of the restauranton Monday. In such preparation the Respondent conduct-ed a "dry run" with the waitresses to see how they wouldperform. The Respondent also held a general meeting onSunday, February 15, 1970, wherein the employees wereintroduced to management, were made acquainted withtheir supervisors, and were shown how the operationswould go.Lynn Wells was interviewed and hired by the Respon-dent to report to work on Monday, February 16, 1970.Several days after Wells started to work on February 16,1970,Wells contacted Cook, district representative, Gener-al Teamsters Local Union No. 528.5 Thereafter, during theperiod of time from that date until around March 2, 1970,Wells spoke to fellow employees, male and female, aboutwhether there was a need or interest in a union. During thesame period of time, Wells spoke to a number of femaleemployees about "InternationalWoman's Day," aboutliterature pertaining thereto, about a proposed march onMarch 8, 1970, pertaining thereto, and gave out toemployees some pins (buttons) about "InternationalWoman's Day."6B.Interrogation and Threats,March 1, 19707On Sunday night, March 1, 1970, Bach conductedinterviews of a number of employees. With Bach at the timeof the interviews, or at least for the most part, wasSupervisor Early.What transpired with respect to the3The facts are based upon the pleadings and admissions therein.4The facts relating to the unfair labor practices are based upon acomposite of the credited aspects of the testimony of Cook, Wells, Stewart,Phillips, Early, Haney,Todd, and Brown,and the exhibits in the record.5The question of Wells' union activity was fully litigated. Testimony ofCook, Wells, and Stewart clearly was to the effect that Wells engaged inunionactivity.Thus,Wells clearlystated the names of some of theemployees contactedby her.Respondent presented Lewis, Haney, Todd,and Brown as witnesses to dispute the fact of Wells' union activity. Lewis,Haney,Todd,and Brown presented the testimonial appearances ofwitnesses who wanted to persuade that they had not been engaged in unionactivity or remotely touched by the question of union activity. Cross-examination of Brown, however,clearlyrevealed that Wells had in factcontacted her about the idea of joining a union.I foundCook,Wells, andStewart to present the testimonial appearances of witnesses who werefrank,forthright,and truthful witnesses on the point involved and credittheir testimony. I found Lewis, Haney, Todd, and Brown not to becompletely frank and forthright in their testimony inconsistent with thefacts found herein,and discredit their testimony inconsistent with the factsfound and set forth herein.6The facts are undisputed that Wells engaged in activity on behalf of"InternationalWoman's Day." With the exception of Early's testimony,there is no testimony or evidence otherwise to reveal that the Respondenthad knowledge of Wells' activity on behalf of "International Woman'sDay" at the time of her discharge on March 2,1970.As to Early's ATLANTABIG BOY,INC.593A.Well, he started telling me all the reasons that wedidn't need a union and He said that we could take anyproblems to the management. We didn't-a unionwasn't needed for waitress work.Q.Tell us whether or not he asked you anythingspecifically about Lynn Wells during your talk aboutthe union.A.He asked me if Lynn had been talking to someof the waitresses who had dust quit and I said I thoughtshe probably had.Q.Did he mention any waitresses by name?A.Yes.He asked me if she had dust talked toShannon who had just quit and I said yes. I knew shehad talked to Shannon and that Shannon was alreadythinking about quitting before Lynn had talked to her.Q.Did he mention any other waitresses by name?A. I don't think so.Q.How did the conversation end about the subjectof the union?A.Well, after he had told me the reasons for nothaving the union he said if anyone is trying to organizea union we need to get rid of her and then I went backto work.Considering all of the foregoing, I conclude and find thattheRespondent, by Bach, on March 1, 1970, (1)interrogated an employee about union activities of itsemployees and (2) threatened that employees would bedischarged if they engaged in union activities. Such conductis violative of Section 8(a)(1) of the Act. I so conclude andfind.C.The Discharge of Wells,March 2, 1970Lynn Wells was interviewed and hired by the Respon-dent on February 12, 1970, and reported to work onFebruary 16, 1970. Wells worked thereafter until March 2,1970 On March 2, 1970, the Respondent discharged Wells.The issue is the reason for Wells' discharge. The onlyevidence relating to conversations between Manager Bachand Wells on March 1 and 2, 1970, consists of the testimonyofWells.The Respondent extensively cross-examinedWells about material issues and about other issues relatedto arguments concerning Wells' credibility. Such facts8As to most of Wells' testimony, I found her to appear to be a fullyfrank, forthright, and truthful witnessAs to much of Early's testimony, Ifound him not to appear to be a frank, forthright, and truthful witness Asto this particular incident, there is little insight that can be gained fromtheir specific testimonyConsidering the nature of the question as to"arrests" on the application form and the probabilities from all of thecircumstances, I am persuaded that Wells did not ask Early about "arrests"and that her testimonyis false thereto9There was much testimonyrelating tothe conversations as to whyWells could not be at the February 15, 1970,meeting,and as to the date ofWells' marriage Thus, Supervisors Phillips and Early testified to the effectthatWells was excused from the February 15, 1970, meeting because shewas getting married that weekend Todd testified to "hearsay" of aconversation by Wells to similar effectWells testified to the effect that shetold Early and others that she was in the process of getting married thatweek Taking due note of the multiplicity and confusion of the questionsand answers and the logical consistency of facts, the facts reveal, asrecognized by Respondent's counsel in his brief, that Wells' marriage datewas February 22, 1970 Considering this, and the logical consistency of allthe facts, I find Wells' testimony as to the fact that she told Early andothers that she was in the process of getting married that week to be morereliable than the different but almost similar versions of other witnesses Inote further that the notation on Wells' application for employment --willrelated to the material facts and to credibilityquestionsmay be summarized as follows.1.Wells was interviewed and hired by the Respondenton February 12, 1970, with reporting date to be Monday,February 16, 1970.2.Wells falsely answered a question on her applicationform in that she indicated that she had never been arrested.Wells attempted to explain by stating that she had askedSupervisor Early whether "arrest"meant"arrested" or"convicted."Wells testified that Early had said "just putconvictions."Wells credibly testified to the effect that shehad been arrested but had no final convictions. Earlycredibly testified to the effect that he and Wells had notdiscussed the question of "arrests" at the time of herhiring.83.Wells told Early and others that she (Wells) could notbe at a proposed company meeting on Sunday, February15, 1970, that she was in the process of getting married thatweek, and that she would report to work on Monday,February 16, 1970 94.Wells reported to work on Monday, February 16,1970, and worked thereafter until March 2, 1970.5.On February 19, 1970, Wells secured blood tests forher marriage on the weekend. Wells was late for work,reporting at 11:05 a.m. instead of 1 I a.m. Wells was late onthis occasion but with permission to do so in order to gether blood tests.io6.Wells was married on February 22, 1970.117.Wells contacted the Union around February 18,1970, and thereafter spoke to employees, male and female,preceding and after work and during lunchbreaks about theneed for a union and about having a union.i28.During the time of her employment, and duringnonwork hours,Wells spoke to some ofthe femaleemployees about "InternationalWoman's Day" and amarch for such purpose on March 8, 1970. Wells also gavesome of the employees literature and pins concerning"International Woman's Day." i39.Wells was reprimanded on only one occasion duringher employment. This reprimand was by Supervisor Phillipson February 27, 1970, and was caused by Wells' reportingto work wearing a blouse that needed to be ironed.i4be marriedin a week"-and the lack of change in notations when Wellsreturnedthe form onFebruary 16, 1970,are consistent with the findingsherein10The facts are basedupon Wells' creditedtestimony11The facts are basedupon Wells' credited testimony.12As indicatedin sectionA, I credit thefacts as set forth there andhere13The facts, as indicated in section A.are based upon the creditedaspects ofWells' testimonyHaneytestified to the effect that on oneoccasionshe saw Wells sell and give "International Woman'sDay" pins totwo customersWells crediblytestifiedthat two organizers of themovement were customersone day and spoketo her aboutthe movementWells crediblytestified that she neither sold nor gave the women"pins,"that she told themshe could nottalk about the movement while workingAs a witness, Wells impressedme with an overall appearance as a fullyfrank, forthright, and truthfulwitness I was not impressedby Haney to thesame extent Rather,Haney impressedme as a witness not telling the truthas to whether Wells had talked to her aboutunion activity, and as awitness desirousof impressing others with her opposition to Wells and theUnion I credit Wells'version of the facts and discredit Haney's version ofthe facts inconsistent with the facts foundi4The factsarebased upon Wells' credited testimony.Phillips'testimony to some extentwas to the effectthatWellswas warned about the(Continued) 594DECISIONS OF NATIONAL LABOR RELATIONS BOARD10.The Respondent contends that Wells was late forwork on the morning of February 27, 1970, starting to workat11:09 instead of 11 a.m., and was late thatafternoon-starting to work at 5:05 p.m. instead of 5 p.m.The Respondent contends that Supervisor Phillips warnedWells about these two incidents as to being late. Wellstestified that on one occasion, other thanthe lateness onFebruary 19, 1970, that sherecalled failingto punch thetimeclock and being told by Phillips that this was allright-to just punch in.Phillips testified to what was shown on certain timecardsof Wells. Phillips appeared in most instances to be readingfrom the timecards and not to be testifying as of personalrecollection.Wells, at one point in her testimony, testifiedto the effect that on one occasion during the week endingFebruary 28, 1970, she worked from 11 a.m. one day until3:30 the next morning.A careful review of the cards indicates that the 1 I a.m. to3:30 a.m. testimonialincident occurred on February 27,1970. Phillips testified in effect that on the afternoon ofFebruary 27, 1970, she spoke to Wells about being late. Inote that the timecard record for Wells' work on February27, 1970, as computed for pay purposes, presentsinconsis-tencies.Thus, the timecard reveals a clocking in at 11:09a.m. and out at 11:10 aim. The record reveals noexplanation unless the clocking out occurred when Wellswas sent off the floor to change her blouse. The timecardrecord indicated payment to Wells on the basis that sheworked continuously from 3:21 p.m. February 27, 1970, to2:46 a.m. on February 28, 1970. The timecard recordindicates thatWells was not paid for the time of workbetween 11:20 a.m. on February 27, 1970, to 3:21 p.m.Considering all of the foregoing and Wells' appearance asa witness, I credit her testimony to the effect that she wasnot warned about being late. I further find that she was atwork at or about 11 a.m. on February 27, 1970, neglected toclock in on time, and that Phillips told her to punch in, thatthis was all right. I discredit Phillips' testimony inconsistentwith the facts found. I found Phillips, as indicated, not toappear to be an objectivewitness.11.The Respondent contends that Phillips warnedWells about being late on February 28, 1970. Phillipstestified to the effect that Wells was supposed to be at workat 5 p.m., that Wells showed up about 5:40 p.m., and thatshe could not remember what excuse Wells had. Thetimecard records reveal that Wells clockedin at4:50 p.m.As indicated,Wells' testimony was to the effect that sherememberedone latenessfor the blood test (February 19,1970), and one failure to properly clock in. As indicatedalso, I found Phillips to appear to be an unobjectiveblouse, was spoken to about her shoes, and was warned about being late.Phillips did not appear to be a completely objective witness and appearedtowant to go further than just testify as to facts.Phillips' testimonyrevealed in effect that for the first 3 weeks she was being somewhat lenient.Ido not doubt that Wells was spoken to about her shoes. I am convinced,however, that it was not in the tone of a reprimand.As indicated elsewhereherein, I am convinced that Wells was not reprimanded about being late. IcreditWells' testimony because of her overall good appearance as a frank,forthright,and truthful witness and the ring of truth in her testimony. Idiscredit all testimony inconsistent with the facts found herein.15Phillips' testimony was to the effect that if a change were made, itwas made with prior approvalby Wells.Phillips' testimony revealed thatshe did not make the change.ThusPhillips' testimony is not reliable towitness. I am not impressed that her testimony reflected herown recollection. Rather, I am convinced that Phillips'testimony consisted of a rationalized attempt to show thatWells was late. I discredit Phillips' testimony to the effectthatWells was late on February 28, 1970, or to the effectthat she warned Wells about being late on February 28,1970.12.On Saturday night, February 28, 1970, the Respon-dent had changed the schedule of work so as to have Wellsworking on March 1, 1970, from 11 a.m. to 2 p.m. and from5 p.m. to close. What transpired with respect to this changeis revealed by the following credited excerpts from Wells'testimony.15A.Well, all during the week before on the timeschedule which they post a week ahead of time, I hadbeen scheduled to work from 11:00 to 2:00. That nightthey changed the schedule to have me working alsofrom 5:00 to close. And it was a Sunday and I hadalready arranged to go visit with someone out of townand so I told this to Mr. Bach the night before and hesaid that if I couldn't rearrange it to tell him in themorning. So I tried to rearrange it but couldn't and Icalled him at 8:30 or 9:00 o'clock Saturday morningand told him that I could still work from 11:00 to 2:00which I had been scheduled to work but I couldn't comein for the later hours and he said that he didn't need mefrom 11:00 to 2:00 soImight aswell not come in.13.On the night of March 1, 1970, as previouslyindicated,Bach interviewed some of the employees,including Stewart. Bach interrogated Stewart about unionactivities of employees, about union activities of Wells, andthreatened to discharge employees who engaged in unionactivities.1614.On March 2, 1970, Bach apparently told SupervisorPhillips thatWells had not worked on Sunday, and had notcalled in. Bach and Phillips had a conversation about Wells.The details are not in the record except to reveal that ineffect nothing was discussed about Wells in connectionwith the "InternationalWoman's Day." Bach indicatedthat it was time for him to take over as is revealed by thefollowing credited excerpt from Phillips' testimony:A. I know that we had talked about it and he saidthat it was out of my hands that he would see to itbecause I was new in supervision and she had beentold-that he would see when it was time for him to takeover.What occurred thereafter is revealed by the followingcredited excerpts from Wells' testimony: 17A. I reported for work that morning and immedi-atelyafter I reported for work Mrs. Phillips, myestablishwhethera change was made or not. In this and other respects,Phillips revealedherself as an unobjective witness. To the extent that hertestimonyis to the effect that a change was not made, it is discredited.16The findings and details of this event are set out morefully insectionC above.17The factsare based upon the credited testimony of Wells. Wells as awitness appearedto be a fullyfrank, forthright, and truthful witness. I haveconsidered the fact of her false statement about"arrests"on herapplicationforemployment and her testimony in this proceedingpertaining thereto.Her demeanor as a witness, her testimony otherwise,and the logical consistency of all the facts compel and persuade me thather testimony is true and credible as indicated herein.Icredithertestimony concerning the events of her discharge. ATLANTA BIGBOY, INC.595supervisor,said that Mr. Bach wanted to talk to me inthe back room.So I went to the back dining room andMr. Bach sat me down and said that he wanted to talkto me.At that time he said we didn'tneed you. We don'tneed union in the restaurant business,that it's differentin organizing in a factory or something of that natureand that waitresses got good wages and good tips andespecially at Atlanta Big Boy we receiveparticularlygood wages compared to the restaurants in town.He went on to saythat theycouldn'thave peopleorganizing unions in the restaurant business and atShoney's and he would have to get rid of the problemand let me go.Q.Tell uswhether or not there was any mention ofthe International Woman'sDay in this conversation?A.No.ContentionsConclusionsThe General Counsel contends that Wells was dischargedbecause of her union activity. The Respondent contendsthatWells was discharged because she did not work onSunday, did not call in about being late on Sunday, and wasinsolent concerning remarks in her conversation with Bachabout activities on behalf of "InternationalWoman'sDay." 78 The facts overwhelmingly reveal Wells' unionactivity,Respondent's knowledge thereof and relatedthreats of discharge for such activity, and that Wells wasdischarged for her union activity. Such conduct ofRespondent is violative of Section 8(a)(1) and (3) of theAct. I so conclude and find.within themeaning and in accord with the Board'sdecisions in F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716, excepting asspecifically modified by the wording of such Recommend-ed Order.Because of the character of the unfair labor practicesherein found, the Recommended Order will provide thatthe Respondent cease and desist from the specific unfairlabor practices found,and that it cease and desist from inany other manner interfering with,restraining,andcoercing employees in the exercise of their rights guaran-teed by Section 7 of the Act.Upon the basis of the above findings of fact and upon theentire record in the case,Imake the following:CONCLUSIONS OF LAW1.Atlanta Big Boy Inc. #3, the Respondent, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.General Teamsters Local Union No. 528, the Union,is a labor organization within the meaning of Section 2(5) ofthe Act.3.By discharging Lynn Wells on March 2, 1970, theRespondent has discouraged union membership by dis-criminating in regard to tenure of employment, therebyengaging in unfair labor practices in violation of Section8(a)(3) and (1) of the Act.4.By interfering with,restraining,and coercing em-ployeesin the exercise of rights guaranteed in Section 7 oftheAct, the Respondent has engaged in unfair laborpractices in violation of Section 8(a)(I) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Ithaving been found that Respondent discriminatorilydischarged Lynn Wells on March 2, 1970, in violation ofSection 8(a)(3) and (1) of the Act, the Recommended Orderwill provide that Respondent make offer of reinstatementtoWells,19 and make Wells whole for loss of earningsis I find no evidence to reveal that Respondent had knowledge of Wells'"international Woman's Day" activity at the time of her discharge19DespiteWells' marriage,she appears to still use her maiden nameThe remedial order and notice will use the name "Wells" with theunderstanding that it is applicable to her within the context of her marriedname as wellRECOMMENDED ORDER20Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, it isrecommended that the Respondent, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing employees inthe exercise of their rights of self-organization, by threats ofdischarge or other reprisals.(b)Coercively interrogating any of its employees as totheir or other employees'union activities or desires.(c)Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany term or condition of employment, in order todiscourage membership in any labor organization.(d) In any othermanner interferingwith,restraining, orcoercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer LynnWells immediate and full reinstatement to2O In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 10248 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDher former position or, if such position is no longeravailable, to a substantially equivalent position, withoutprejudice to her seniority or other rights previously enjoyed,and make her whole for any loss of pay suffered by reasonof the discrimination against her, in the manner describedin the Remedy section of the Trial Examiner's Decision.(b) Notify Lynn Wells if presently serving in the ArmedForces of the United States of her right to full reinstatementupon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Recommended Order.(d) Post at its plant at Atlanta, Georgia, copies of theattached noticemarked "Appendix." 21 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 10, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.22IT IS FURTHER ORDERED that the allegations of thecomplaint not specifically found herein to constituteviolations of the Act be dismissed.21 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board"22 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notifythe RegionalDirector forRegion 3, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Lynn Wells immediate and fullreinstatement to her former position or, if such positionisno longer available, to a substantially equivalentposition,without prejudice to her seniority or otherrights previously enjoyed, and make her whole for anyloss of pay suffered by reason of the discriminationagainst her.WE WILL notify Lynn Wells if presently serving in theArmed Forces of the United States of her right to fullreinstatement upon application in accordance with theSelectiveServiceAct and the UniversalMilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.WE WILL NOT coercively interrogate any of ouremployees as to their or other employees' unionactivities or desires.WE WILL NOT discharge, layoff, or otherwisediscriminate against employees in regard to hire ortenure of employment, or any term or condition ofemployment, in order to encourage or discouragemembership in any labororganization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in Section 7 of the Act.All our employees are free to become or remain, or torefrain from becoming or remaining, members of GeneralTeamsters Local Union No. 528, or any other labororganization.DatedByATLANTABIG BOY INC. #3(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Peachtree Building, Room 701, 730 Peachtree Street, N.E.,Atlanta, Georgia 30308, Telephone 404-526-5760.